Civil actions, brought separately by husband and wife, to recover for services rendered defendant's intestate during her lifetime, by consent consolidated and tried together.
From verdict and judgment for plaintiff in each case, the defendant appeals, assigning errors.
It may be fairly debatable whether the case falls in the category ofNesbitt v. Donoho, 198 N.C. 147, 150 S.E. 875, or Staley v. Lowe,197 N.C. 243, 148 S.E. 240, but as there was no motion to nonsuit, and the record is barren of any exceptive assignment of error predicable of a new trial, the verdicts and judgments will be upheld. See Bank v. McCullers,201 N.C. 412, 160 S.E. 497; Edwards v. Matthews, 196 N.C. 39,144 S.E. 300; Winkler v. Killian, 141 N.C. 575, 54 S.E. 540.
No error.